Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Newly submitted claims 57-58 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 57-58 are a subcombination to the combination of originally presented and examined claim 36, at least because Claims 57-58 require specifics of the multi-port valve not required by the combination of claim 36 (See Claims filed 2/2/2018). Furthermore, the subcombination has separate utility as a device for mixing medical fluids. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 57-58 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xirui Zhang on 3/22/2021.

The application has been amended as follows: 
In claim 36, in line 1 of the claim, “A reversible aspirator/re-injector assembly”, is replaced with  --An aspirator/re-injector assembly--
	
Claim 38 is cancelled.
	
	In Claim 39, in line 2 of the claim, “the (cannula) receptacle”, is replaced with --the receptacle--

Claims 57-58 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant arguments made with the amendment filed 2/24/2021 are persuasive to overcome the previously presented rejections and to place the application in condition for allowance. Examiner was unable to identify prior art which reasonably teaches or suggests the features of the claims as currently presented, or that would reasonably motivate one of ordinary skill to modify the prior art of record to arrive at the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benjamin J Klein/Primary Examiner, Art Unit 3781